Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 03/14/2022. This Action is made FINAL.
Claims 1-5 are pending for examination.

Regarding the objection(s) to claims 1 and 3, the examiner finds applicant’s amendment(s) to the claim(s) filed 03/14/2022 acceptable and withdraws objection(s) to the amended claim(s). However, a new grounds of objection has been introduced through the amended claims, outlined below.

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 03/14/2022 provide sufficient structure to overcome the means plus function invocation. Claims 1 and 3-5 do not invoke 35 U.S.C. §112(f).
The examiner finds the amendment(s) to the claim(s) filed 03/14/2022 do not provide sufficient structure to overcome the means plus function invocation for claim 2. Specifically, “at least one peripheral in-vehicle device”, as amended in claim 2 is not a well-known structure within the art.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that “at least one peripheral in-vehicle device” is a well-understood and sufficient structure to perform the claimed function. 

Regarding the rejection of claims 2-4 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 03/14/2022, therefore the rejections are now withdrawn. However, a new grounds of rejection under 35 U.S.C.§112(b) has been introduced through the amended claims, outlined below.

Regarding the rejection of claims 1-4 under 35 U.S.C. §103, the examiner thanks the applicant for pointing out the editorial error in the previous Office action citing PGPub No US 2020/0379472 A1 as Nakatsuka when, as applicant has correctly asserted, PGPub No US 2019/0070957 A1 was the correct document ID. PTO-892 has been updated to reflect Nakatsuka (PGPub No US 2019/0070957 A1) as the correct document ID for the previous Office action. 
Applicant’s arguments regarding  Emergency Stop Control Processor - Steering have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.
Applicant’s arguments regarding Emergency Stop Control Processor - Local Communication have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Newman and Nakatsuka fail to render obvious the emergency stop control processor is configured to only perform local communication within the vehicle... During both of the emergency shut down procedures, the communications controller/system 828/350 of the shut down system 800 communicates with other vehicles outside of the vehicle. See Newman at Paragraph [0112]. Therefore, both the vehicle control system 348 and the shut down system 800 are in wireless communication with devices outside of the vehicle. 

Accordingly, Newman does not teach an emergency stop control processor that only performs local communication within the vehicle, as recited in independent claim 1 ”, (Remarks, page 9)
Regarding point a, applicant incorrectly characterizes both emergency shut down procedures as requiring the use of communications controller/system 828/350, citing Newman, ¶[0112]. Newman, ¶[0112] is directed to the second shut down procedure (Newman, FIG. 10, ¶[0106], ¶[0109]). The first shut down procedure (Newman, ¶[0106]-¶[0108], FIG. 9) does not require the use of communications controller/system 828/350. Further, Newman teaches “A number of variations and modifications of the disclosure can be used. It would be possible to provide for some features of the disclosure without providing others” (Newman, ¶[0134]). Therefore, in the variation where only the first shut down procedure, shown in FIG. 9, is implemented, the communications controller/system 828/350 would not be provided for. See the rejection under 35 U.S.C. §103 below for more details. 

“...claim 3 recites the emergency stop control processor also shuts off the power supply to the preliminary driving control processor when the emergency stop switch is operated. The Office Action asserts that Nakatsuka teaches this feature. See the Office Action at Page 14. However, Nakatsuka merely teaches that the emergency stop controller 110 may override manual operation inputs by the driver during an autonomous emergency stop control. However, Nakatsuka does not teach that the emergency stop controller 110 shuts off power to a preliminary driving control processor, as recited in independent claim 1”, (Remarks, page 10)
Regarding point b, a new grounds of rejection, necessitated by applicant’s amendments, is outlined below. Regarding the previous rejection in view of Nakatsuka, Nakatsuka teaches that the emergency stop controller overrides the manual operation inputs by the driver during the emergency stop control (Nakatsuka, PGPub No US 2019/0070957 A1, see at least FIG. 1, ¶[0044], ¶[0049], ¶[0061], ¶[0055], and ¶[0087]), i.e. does not implement manual operations by the driver, which functionally meets the limitations of “shuts down the manual driving control device” as previously recited in claim 3. The broadest reasonable interpretation of “shuts down”, as previously claimed, simply requires the manual driving control device to no longer work. As claim 3 now recites “shuts off the power supply” instead of the previously recited limitation of “shuts down”, a new grounds of rejection in view of Newman is made, outlined in detail below. 

“Claims 2-4 depend from independent claim 1, and thus are also allowable at least for their dependencies on independent claim 1”, (Remarks, page 10)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 2-4 under 35 U.S.C. §103 is maintained.

Regarding new claim 5, the examiner finds support in at least page 22 of the specification. No new matter is added.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure (such as an ECU or a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.

The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“maintains an operating state of at least one peripheral in-vehicle device” recited in claim(s) 2.
For the purposes of examination, the examiner will take the at least one peripheral in-vehicle device as a touch panel, based on FIG. 7, claim 4, and the following excerpt(s):
Page 8: “The touch panel 28 is a user interface, and enables an operation other than the driving operation, in addition to operation input concerning the driving in the automatic driving mode (a vehicle speed control operation or the like)”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 4 is objected to because of the following informalities. 
Claim 4 recites “the in-vehicle device”, should read — the at least one peripheral in-vehicle device —. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the limitation “the emergency stop control processor maintains an operating state of at least one peripheral in-vehicle device, which is not used in the automatic driving control” is not supported by the specification and constitutes new matter. The specification recites “The touch panel 28 is a user interface, and enables an operation other than the driving operation, in addition to operation input concerning the driving in the automatic driving mode (a vehicle speed control operation or the like)” (Specification, page 8). The at least one peripheral in-vehicle device is taken as the touch panel, based on dependent claim 4, FIG. 7, and page 8 of the specification (see claim interpretation of claim 2, above). However, the touch panel receives operation input concerning the driving in the automatic mode, contrary to the claim limitation “which is not used in the automatic driving control”. Therefore, the limitations of claim 2 includes new matter and fails to comply with the written description requirement. 
Dependent claim 4 inherits and does not cure the deficiencies of claim 2 and is therefore rejected on the same basis as outlined above.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following underlined portions renders the claim indefinite
“... a communication processor that wirelessly communicates with an external device outside of the vehicle, the communication processor being configured to output a communication control signal to the driving control processor; 
a preliminary driving control processor that receives the power supply from the battery to operate, the preliminary driving control processor being configured to receive an operation signal for manual control of the vehicle when the driving control processor does not operate; 
an emergency stop switch configured to be operated by an operator; and 
an emergency stop control processor configured to, when the emergency stop switch is operated, shut off the power supply to the driving control processor to shut down the driving control processor, and the emergency stop control processor is configured to output an emergency control signal that -2-Application No. 16/907,975causes the driving mechanism processor to execute an emergency stop operation in which the emergency control signal causes the driving mechanism processor to control the steering of the vehicle, wherein: 
the emergency stop control processor is configured to only perform local communication within the vehicle, and the driving control signal is based on the communication control signal sent by the communication processor.”
It is unclear, and therefore indefinite, when the driving control signal is based on the communication signal. The limitation “the driving control signal is based on the communication control signal sent by the communication processor” is placed under the “wherein” clause for the emergency stop control processor, when the emergency stop switch is operated. However, the power supply to the driving control processor is shut off when the emergency stop switch is operated, and the vehicle is controlled according to the emergency stop control processor and the emergency control signal, not the driving control processer and driving control signal.  
For the purposes of examination, the examiner will take the cited portions of claim 1 as — ...a communication processor that wirelessly communicates with an external device outside of the vehicle, the communication processor being configured to output a communication control signal to the driving control processor wherein the driving control signal is based on the communication control signal sent by the communication processor; 
a preliminary driving control processor that receives the power supply from the battery to operate, the preliminary driving control processor being configured to receive an operation signal for manual control of the vehicle when the driving control processor does not operate; 
an emergency stop switch configured to be operated by an operator; and 
an emergency stop control processor configured to, when the emergency stop switch is operated, shut off the power supply to the driving control processor to shut down the driving control processor, and the emergency stop control processor is configured to output an emergency control signal that -2-Application No. 16/907,975causes the driving mechanism processor to execute an emergency stop operation in which the emergency control signal causes the driving mechanism processor to control the steering of the vehicle, wherein: 
the emergency stop control processor is configured to only perform local communication within the vehicle. —, based on claim 1, FIG. 7, and page 15 of the specification: “The driving control device 84 is connected to a communication module 86, and can input the control from the management center or the like. According to the control mode by the management center in the automatic driving mode, the driving control is performed based on the control from the management center”.
Dependent claims 2-5 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.
	
Regarding claim 2, the phrase “the emergency stop control processor maintains an operating state of at least one peripheral in-vehicle device, which is not used in the automatic driving control” renders the claim indefinite because it is unclear, and therefore indefinite, how the peripheral in-vehicle device is not used on the automatic drive control. The at least one peripheral in-vehicle device invokes 35 U.S.C. 112(f) claim interpretation (see claim interpretation for claim 2, above), which is taken as a “touch panel” based on dependent claim 4, FIG. 7, and page 8 of the specification. However, the touch panel is used in the automatic driving control:
Page 8: “The touch panel 28 is a user interface, and enables an operation other than the driving operation, in addition to operation input concerning the driving in the automatic driving mode (a vehicle speed control operation or the like)”.
For the purposes of examination, the examiner will take “the emergency stop control processor maintains an operating state of at least one peripheral in-vehicle device, which is not used in the automatic driving control” as — the emergency stop control processor maintains an operating state of at least one peripheral in-vehicle device,  —, based on claim 4, FIG. 7, and page 8 of the specification.
Dependent claim 4 inherits and does not cure the deficiencies of claim 2 and is therefore rejected on the same basis as outlined above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (PGPub No US 2018/0188726 A1) in view of Schulz-Weiling (PGPub No US 2020/0198599 A1),  and in further view of Heller et al. (NPL Machine Translation of WO 2020/200845 A1), henceforth known as Newman, Schulz-Weiling, and Heller respectively.
Newman was first cited in a previous Office action. 
Schulz-Weiling was first cited as pertinent prior art in a previous Office action.
	
Regarding claim 1, Newman teaches:
An automatic driving vehicle comprising: 
(Newman, 
See at least FIG. 1, ¶[0017]: (autonomous vehicle);
Where FIG. illustrates an autonomous vehicle (An automatic driving vehicle))

a driving control processor that receives power supply from a battery to operate, and that controls automatic driving of at least a vehicle speed and a steering angle, and the driving control processor is configured to output a driving control signal; 
(Newman, 
See at least FIG. 1, FIG. 3A: (vehicle control system 348), ¶[0046]: (computing system); ¶[0020], ¶[0158]: (electric vehicle, battery); ¶[0046]: (controls speed and steering); ¶[0046]: (send commands to computing devices 368);
Where the vehicle control system 348, implemented as one or more computing systems (a driving control processor), is powered by a battery on the electric vehicle (that receives power supply from a battery to operate) and controls a speed and steering of the vehicle (and that controls automatic driving of at least a vehicle speed and a steering angle) by sending commands to computing devices 368 that control a driving operation of the vehicle (and the driving control processor is configured to output a driving control signal))

a driving mechanism processor that receives the driving control signal from the driving control processor and instructs a driving mechanism to perform a driving operation, including steering of the vehicle, based on the driving control signal;
(Newman, 
See at least FIG. 3A, ¶[0046]: (one or more computing devices 368, controlling a driving operation of the vehicle); FIG. 1, FIG. 3A: (vehicle control system 348), ¶[0046]: (computing system); ¶[0046]: (send commands to computing devices 368); ¶[0046]: (controls speed and steering);
Where the one or more computing devices 368 (a driving mechanism processor) receives commands from vehicle control system 348 (that receives the driving control signal from the driving control processor) and performs a driving operation of the vehicle (and instructs a driving mechanism to perform a driving operation), which includes controlling steering of the vehicle (including steering of the vehicle), based on the command (based on the driving control signal))

a communication processor that wirelessly communicates with an external device outside of the vehicle, the communication processor being configured to output a communication control signal to the driving control processor;  [(see claim interpretation under 35 U.S.C. 112(b) rejection, above) wherein the driving control signal is based on the communication control signal sent by the communication processor]
(Newman, 
See at least FIG. 3A: (350, 356B), ¶[0082]: (controller/microprocessor); ¶[0076], ¶[0078]: (wireless, non-collocated); ¶[0049]: (receive control information from one or more control sources 356B); ¶[0049]: (vehicle control system 348 receives control information from one or more control sources 356B via communication subsystem 350); ¶[0049]: (control information includes autonomous driving control commands);
Where communication subsystem 350, implemented by a controller/microprocessor (a communication processor), communicates wirelessly with one or more control sources 356B that are non-collocated with the vehicle, i.e. external to the vehicle (that wirelessly communicates with an external device outside of the vehicle), where communication subsystem 350 sends the control information to vehicle control system 348 (the communication processor being configured to output a communication control signal to the driving control processor); 
See claim 1 interpretation for claim 1 rejection under 35 U.S.C.§ 112(b), above;
wherein the vehicle control information received by and sent from the communication subsystem 350 includes autonomous driving control commands, i.e. the vehicle control system 348 controls the vehicle (wherein the driving control signal) based on the vehicle control information (is based on the communication control signal) received by and sent from the communication subsystem 350 (sent by the communication processor))

a preliminary driving control processor that receives the power supply from the battery to operate, the preliminary driving control processor being configured to receive an operation signal for manual control of the vehicle [when the driving control processor does not operate];
(Newman, 
See at least ¶[0024]: (Level 0: fully-manual, Level 1: driver assistance, Level 2: partial automation); FIG. 3A: (vehicle control system 348), ¶[0046]: (vehicle control system 348 corresponds to one or more computing systems in accordance with the levels of autonomy); ¶[0020], ¶[0158]: (electric vehicle, battery);
Where the vehicle control system 348 includes one or more computing systems corresponding to the levels of autonomy described in ¶[0024], where levels 0-2 are “manual” levels that require driver action; 
That is, the vehicle control system 348 includes a separate computing system that corresponds to any of manual driving levels 0-2 (a preliminary driving control processor), that is powered by a battery on the electric vehicle (that receives the power supply from the battery to operate), wherein the vehicle control system 348 that includes a separate computing system for any of the manual driving levels 0-2 (the preliminary driving control processor) inherently requires an operation signal to know to operate in any of manual driving levels 0-2 (being configured to receive an operation signal for manual control of the vehicle))

an emergency stop switch configured to be operated by an operator; and 
(Newman, 
See at least FIG. 8: (802), FIG. 9: (S904), ¶[0105]: (shutdown switch 802, within reach of occupants);
Where the shutdown switch 802 (an emergency stop switch) is within reach of vehicle occupants (configured to be operated by an operator))

an emergency stop control processor configured to, when the emergency stop switch is operated, shut off the power supply to the driving control processor to shut down the driving control processor, and 
(Newman, 
See at least FIG. 8, ¶[0104]: (shut down system 800, includes BIOS controller 804); FIG. 8 (802), FIG. 9: (S904), ¶[0105], ¶[0106, ¶[0123]: (shutdown switch 802, determines if switch operated); FIG. 9: (S908), (S912), ¶[0107], ¶[0108], ¶[0124]: (turn off vehicles systems, disconnect batteries);
Where the shutdown system 800, including BIOS controller 804, i.e. a processor (an emergency stop control processor), implements, when shut down switch 802 is operated (configured to, when the emergency stop switch is operated), turn off vehicle systems, including vehicle control system 348, and disconnect the batteries (shut off the power supply to the driving control processor) which shuts down vehicle control system 348 (to shut down the driving control processor))

the emergency stop control processor is configured to output an emergency control signal that causes the driving mechanism processor to execute an emergency stop operation in which the emergency control signal causes the driving mechanism processor to control the [steering] of the vehicle, wherein: 
(Newman, 
See at least FIG. 8, ¶[0104]: (shut down system 800, includes BIOS controller 804); FIG. 9: (S916), ¶[0106], ¶[0107], ¶[0124]: (trigger a first shut down process); FIG. 9: (S916), ¶[0107]: (automatically brakes vehicle, electrical braking system); ¶[0104]: (shut down system 800 in communication with one or more of the other vehicle systems described herein); ¶[0046]: (one or more computing devices 368 associated with controlling a driving operation of the vehicle);
Where the shut down system 800 (the emergency stop control processor) initiates a first shut down procedure when triggered by the emergency shut off switch 802 (is configured to output an emergency control signal), in which the vehicle is braked using an electrical brake system, such as the one or more computing devices 368 associated with controlling driving operations of the vehicle, see ¶[0104] (that causes the driving mechanism processor to execute an emergency stop operation) in which the first shut down procedure, triggered by the emergency shut off switch 802 (in which the emergency control signal), causes the electrical brake system such as the one or more computing devices 368 associated with controlling driving operations of the vehicle (causes the driving mechanism processor) to control a braking of the vehicle (to control the [braking] of the vehicle))

the emergency stop control processor is configured to only perform local communication within the vehicle, and the driving control signal is based on the communication control signal sent by the communication processor.  
(Newman, 
See at least FIG. 8, ¶[0104]: (shut down system 800, includes BIOS controller 804); FIG. 9: (S916), ¶[0106], ¶[0107], ¶[0124]: (a first shut down process); ¶[0104]: (exemplary components, 824, 828); ¶[0133], ¶[0134]: (some disclosed features may be provided for without providing for others);
Where the shut down system 800 (the emergency stop control processor) does not use the exemplary external communication controllers, i.e. navigation controller 824, communication controller 828, communication system 832 for the first shut down procedure (is configured to only perform local communication within the vehicle) and where some disclosed features, such as shut down system 800 implementing the first shut down procedure, may be provided for without providing for others, such as the exemplary components of the navigation controller 824, communication controller 828, and communication system 832 used only for the second shut down procedure);
See claim 1 interpretation for claim 1 rejection under 35 U.S.C.§ 112(b), above;
(and the driving control signal is based on the communication control signal sent by the communication processor) is taught by Newman in the mapping tied to the claim limitation above, starting with “a communication processor”).

Newman fails to explicitly teach the preliminary driving control processor being configured to receive an operation signal for manual control of the vehicle when the driving control processor does not operate and the emergency control signal causes the driving mechanism processor to control the steering of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Schulz-Weiling teaches:
[...the preliminary driving control processor being configured to receive an operation signal for manual control of the vehicle] when the driving control processor does not operate;
(Schulz-Weiling,
See at least FIG. 2: (13), ¶[0010]: (second control unit 13); ¶[0031]: (control unit is a processor); ¶[0056]: (emergency halt signal NS); ¶[0056]: (vehicle is brought to a stop under the control of the passenger); ¶[0054], ¶[0055], ¶[0056]: (first control unit 13 used in automated driving, is hacked); ¶[0062]: (error in first control unit 12);
Where the second control unit 13, implemented as a processor ([...the preliminary driving control processor]), receives emergency halt signal NS ([being configured to receive an operation signal]) that brings the vehicle to a stop under direct control of the passenger ([for manual control of the vehicle]) when the first control unit 12, used in automated driving, is hacked, i.e. does not operate (when the driving control processor does not operate)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automatic driving vehicle of Newman with the feature of receiving an operation signal for manual control of the vehicle when the driving control processor does not operate of Schulz-Weiling because “In an emergency stop, the first control unit designed for controlling the driving maneuvers of the vehicle is instructed to perform an emergency stop. This may be prevented, however, by a malfunction of the first control unit or a manipulation of the first control unit, for example by a hacker attack” (Schulz-Weiling, ¶[0010]) and “Because the control is withdrawn from the first control unit, malfunctions and/or manipulations of the first control unit no longer affect driving maneuvers of the vehicle. A second control unit is then solely responsible for the driving maneuvers of the vehicle...” (Schulz-Weiling, ¶[0011]).

The combination of Newman and Schulz-Weiling fails to explicitly teach the emergency control signal causes the driving mechanism processor to control the steering of the vehicle, the limitations bolded for emphasis.
However, in the same field of endeavor, Heller teaches:
[the emergency stop control processor is configured to output an emergency control signal that causes the driving mechanism processor to execute an emergency stop operation in which the emergency control signal causes the driving mechanism processor to control the] steering [of the vehicle, wherein:] 
(Heller, 
See at least FIG. 1: (1a, 1b), Page 3, abstract, lines 25-31: (first control device, emergency stop command forwarded to second brake device, third control device); Page 7, lines 23-26: (control device implemented as a computer); FIG. 1: (3), page 4, abstract, lines 26-28: (third control device controls steering); Page 2, lines 26-34: (autonomous emergency stop command generated); Page 5, lines 4-7: (steering maintained during emergency stop);
Where the first control device, implemented as a computer ([the emergency stop control processor]), generates an autonomous emergency stop command ([is configured to output an emergency control signal]) that is sent to a second control device and a third control device, implemented by computers ([that causes the driving mechanism processor]), which execute the emergency stop operation ([to execute an emergency stop operation]) in which the emergency stop command ([in which the emergency control signal]) causes the second control device brakes the vehicle to a standstill and the third control device maintains a steering of the vehicle ([causes the driving mechanism processor to control the] steering [of the vehicle)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automatic driving vehicle of Newman and Schulz-Weiling with the feature of controlling the steering of a vehicle during an autonomous emergency stop operation of Heller because “It is advantageous to maintain the state of the steering immediately before the entry of the steering situation, that persons who want to evade the vehicle are not surprised by a change in the steering angle and collide with the vehicle in spite of the introduced emergency stop. In addition, no sudden changes in force act on the vehicle, which are pre-called by the sudden change of the steering angle. As a result, tilting of the vehicle can be prevented, for example” (Heller, Page 5, lines 9-13).


Regarding claim 2, Newman, Schulz-Weiling, and Heller teach the automatic driving vehicle according to claim 1. Newman further teaches:
wherein in a case where the emergency stop switch is operated, the emergency stop control processor maintains an operating state of at least one peripheral in-vehicle device, which is not used in the automatic driving control. 
(Newman, 
See at least FIG. 8, FIG. 9, ¶[0104], ¶[0107]: (emergency shut off switch 802 operated); FIG. 8, ¶[0104]: (shut down system 800 includes BIOS controller 804, shutdown system 800 in communication with one or more other vehicle systems/components); ¶[0105]: (shut down switch 802 configured as graphical user interface); FIG. 4: (400), ¶[0069], ¶[0070]: (one or more displays of instrument panel 400 may be touchscreen displays); FIG. 9, ¶[0124]: (one or more vehicle systems are turned off or disabled, selected vehicle systems are turned off or disabled);
Where when the emergency shut off switch 802 is operated (wherein in a case where the emergency stop switch is operated) the shut down system 800 (the emergency stop control processor) is in communication with other vehicle systems such as instrument panel 400 displays that includes a touchscreen and only shuts down selected vehicle systems, i.e. maintains operation of instrument panel 400 displays (maintains an operating state of at least one peripheral in-vehicle device); the shut off switch 802 can be implemented as a graphical user interface, i.e. a touchscreen, which requires the shut down system 800 to maintain the operating state of the instrument panel 400 displays);
See claim 2 interpretation for claim 2 rejection under 35 U.S.C. §112(a) and 35 U.S.C.§ 112(b), above;
Where the instrument panel 400 has functions that do not constitute automatic driving control see ¶[0069], e.g. displays vehicle information (which is not used in the automatic driving control).


Regarding claim 3, Newman, Schulz-Weiling, and Heller teach the automatic driving vehicle according to claim 1. Newman further teaches: 
further comprising: a manual driving control lever that accepts a manual input of an operation of manual driving by the operator and outputs an operation signal to the preliminary driving control processor,
(Newman, 
See at least FIG. 4: (432), ¶[0069]: (input device 432, joystick, interface with components of vehicle 100, manually maneuver a portion of vehicle); ¶[0024]: (Level 0: fully-manual, Level 1: driver assistance, Level 2: partial automation); FIG. 3A: (vehicle control system 348), ¶[0046]: (vehicle control system 348 corresponds to one or more computing systems in accordance with the levels of autonomy);
Where input device 432 can be a joystick (further comprising: a manual driving control lever) that manually maneuvers the vehicle (that accepts a manual input of an operation of manual driving by the operator) by controlling the vehicle using one or more computing systems in accordance with the levels of autonomy (and outputs an operation signal to the preliminary driving control processor))

wherein the emergency stop control processor also shuts off the power supply to the preliminary driving processor when the emergency stop switch is operated. 
(Newman, 
See at least FIG. 8, ¶[0104]: (shut down system 800 includes BIOS controller 804); ¶[0024]: (Level 0: fully-manual, Level 1: driver assistance, Level 2: partial automation); FIG. 3A: (vehicle control system 348), ¶[0046]: (vehicle control system 348 corresponds to one or more computing systems in accordance with the levels of autonomy); FIG. 9, ¶[0124]: (one or more vehicle systems are turned off or disabled, selected vehicle systems are turned off or disabled); FIG. 8, FIG. 9, ¶[0104], ¶[0107]: (emergency shut off switch 802 operated); 
Where the vehicle control system 348 includes one or more computing systems corresponding to the levels of autonomy described in ¶[0024], where levels 0-2 are “manual” levels that require driver action; 
Where the shut down system 800 (wherein the emergency stop control processor) turns off selected vehicle systems, such as the vehicle control system 348 that includes a separate computing system for any of the manual driving levels 0-2 (also shuts off the power supply to the preliminary driving processor) when the emergency shut off switch 802 is operated (when the emergency stop switch is operated)).


Regarding claim 4, Newman, Schulz-Weiling, and Heller teach the automatic driving vehicle according to claim 2. Newman further teaches:
wherein the in-vehicle device includes a touch panel that accepts an operation from the operator to control the at least one peripheral in-vehicle device.  
(Newman, 
See at least FIG. 8, FIG. 9, ¶[0104], ¶[0107]: (emergency shut off switch 802 operated); FIG. 8, ¶[0104]: (shut down system 800 includes BIOS controller 804, shutdown system 800 in communication with one or more other vehicle systems/components); ¶[0105]: (shut down switch 802 configured as graphical user interface); FIG. 4: (400), ¶[0069], ¶[0070]: (one or more displays of instrument panel 400 may be touchscreen displays, interface with displays); ¶[0105]: (shutdown switch 802, within reach of occupants);
Where the shut down switch 802 is configured as a graphical user interface, i.e. a touch screen display of instrument panel 400 (wherein the in-vehicle device includes a touch panel), that an occupant of the vehicle may operate (that accepts an operation from the operator) to operate the shut down switch 802 or interface with the displays (to control the at least one peripheral in-vehicle device)).


Regarding claim 5, Newman, Schulz-Weiling, and Heller teach the automatic driving vehicle according to claim 1. Newman teaches and when the emergency stop switch is activated, the emergency stop control processor outputs the emergency control signal (Newman, see at least claim 1 mapping above; FIG. 8 (802), FIG. 9: (S904), ¶[0105], ¶[0106, ¶[0123]: (shutdown switch 802, determines if switch operated); FIG. 8, ¶[0104]: (shut down system 800, includes BIOS controller 804); FIG. 9: (S916), ¶[0106], ¶[0107], ¶[0124]: (trigger a first shut down process)). 
Heller further teaches:
the driving mechanism processor is a steering mechanism processor that is configured to control a steering mechanism to control the steering of the vehicle, [... the emergency stop control processor outputs the emergency control signal] to the steering mechanism processor to maintain a current steering direction. 
(Heller, 
See at least FIG. 1: (1a, 1b), Page 3, abstract, lines 25-31: (first control device, emergency stop command forwarded to second brake device, third control device); Page 7, lines 23-26: (control device implemented as a computer); FIG. 1: (3), page 4, abstract, lines 26-28: (third control device controls steering); Page 2, lines 26-34: (autonomous emergency stop command generated); Page 5, lines 4-7: (steering maintained during emergency stop);
Where the third control device, implemented as a computer (the driving mechanism processor), controls steering of the vehicle by controlling a steering angle at the wheels of the vehicle (is a steering mechanism processor that is configured to control a steering mechanism to control the steering of the vehicle), and in response to the first control device forwarding the emergency stop command to the third control device ([... the emergency stop control processor outputs the emergency control signal] to the steering mechanism processor), the third control device maintains a steering of the vehicle (to maintain a current steering direction)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda et al. (PGPub No US 2022/0135056 A1) teaches an autonomous driving assistance device that includes a manual driving control section, an autonomous driving control section, and a travelling condition determining section. If it is detected that there is a malfunction in a first sensor during control of the autonomous driving of the vehicle, the autonomous driving control section executes emergency autonomous driving until a predetermined condition is satisfied while changing, based on the determined travelling condition, a driving manner of an emergency autonomous driving as compared with a driving manner of the autonomous driving executed before no malfunctions are detected in the first sensor; and after the emergency autonomous driving is terminated, the autonomous driving assistance device being configured to selectively execute one of: causing the autonomous driving control section to stop the vehicle; and causing the manual driving control section to control the manual driving.
Oba (PGPub No US 2017/0364070 A1) teaches a method for switching modes for operating a vehicle, a non-transitory computer-readable medium for performing the method, and information processing apparatuses. The method includes determining, by circuitry of an information processing apparatus, whether a mode for operating the vehicle is to be switched from one of autonomous and manual driving modes to the other of the autonomous and manual driving modes. A state of a driver of the vehicle is obtained when the mode for operating the vehicle is determined to be switched. The method further includes switching, by the circuitry, the mode for operating the vehicle from the one of the autonomous and manual driving modes to the other of the autonomous manual driving modes based on the obtained state of the driver.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668